AFFIRM; and Opinion Filed April 15, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00993-CV

                                 RAUL GALVEZ, Appellant

                                               V.

TORNADO BUS COMPANY, TORNADO BUS COMPANY D/B/A TORNADO MONEY
             TRANSFERS, AND JUAN VAZQUEZ, Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-15700

                            MEMORANDUM OPINION
                         Before Justices Francis, Lang, and Lang-Miers
                                Opinion by Justice Lang-Miers

       Appellant Raul Galvez appeals the trial court’s grant of summary judgment in favor of

appellees Tornado Bus Company, Tornado Bus Company d/b/a Tornado Money Transfers, and

Juan Vazquez (collectively, Tornado Parties). In three issues, Galvez argues that the trial court

erred in granting the Tornado Parties’ traditional and no-evidence motions for summary

judgment. Because all dispositive issues are settled in law, we issue this memorandum opinion.

TEX. R. APP. P. 47.2(a), 47.4. We affirm.
                                                            BACKGROUND

          In July 2007, Tornado Bus Company hired Galvez as its comptroller at a salary of $1,000

per week. Subsequently, Juan Vazquez (Vazquez), an officer and owner of Tornado Bus, asked

Galvez to serve as the compliance officer for Tornado Money Transfers—a company that

Tornado Bus operates under the d/b/a Tornado Money Transfers. Galvez testified by affidavit

that, when Galvez informed Vazquez that serving as Tornado Money’s compliance officer would

involve additional work, Vazquez proposed paying Galvez an additional $550 per week and an

additional $5,000 annually for his work as compliance officer. Galvez alleges that, on August 8,

2008, Vazquez and Vincente Vazquez signed the following resolution: 1

                                   Tornado Bus Company Board Resolution
                                         Tornado Money Transfer[s]

                                    Appointing an [sic] Compliance Officer

                                         Duly Passed on August 8th, 2008

                WHEREAS, pursuant to by [sic] USA Patriot Act Section 352- Anti-
          Money Laundering Programs & Bank Secrecy Act Regulations & Texas Finance
          Code & Texas Administrative Code, [sic] will be subject to audits by Internal
          Revenue Services & Texas Banking Department & Georgia Banking Department
          & FINCEN Authority, and

                  WHEREAS, Tornado Bus Company has just completed its fourteen[th]
          year of operation and an early and independent review o[f] its books, records and
          financial procedures promotes prudent financial management practices, and

                 WHEREAS, after receiving and reviewing information with regard to
          experienced professional [sic] capable of providing that early review, this Board
          has determined that the independent professional Raul Galvez is qualified and
          experienced to provide those services.

                 RESOLVED, that Raul Galvez is hereby appointed Compliance Officer to
          Tornado Bus Company (DBA) Tornado Money Transfers and shall further
          provide a report on his performances to the Finance Committee of this Board.



   1
       The Tornado Parties dispute whether the resolution is an authentic document.



                                                                    –2–
                    RESOLVED, establishing a weekly salary in the amount of US$550.00,
            for Raul Galvez as Compliance Officer and pay an annual bonus of US$5,000.00,
            starting on December 31, 2008.

                    RESOLVED FURTHER, that the officers of Tornado Bus Company
            (DBA) Tornado Money Transfers are, and each acting alone is, hereby authorized
            and directed to take such further action as may be necessary, appropriate or
            advisable to implement this resolution and amendment and any such prior actions
            are hereby ratified; and

                    We, the undersigned hereby certify that Tornado Bus Company is
            comprised of two members, of whom two, constituting a quorum, were present at
            a meeting duly and regularly called, noticed, convened and held this Eight[h] day
            of August, 2008, and that the foregoing Resolution was duly adopted at said
            meeting by the affirmative vote of two members, and not opposed, and that said
            Resolution has been duly recorded in the Minute Book and is in full force and
            effect.

            The resolution was allegedly signed by “Vicente Vazquez–President” and “Juan

Vazquez–Vice[ ]President & Secretary[.]” 2

            In addition, on January 15, 2010, Tornado Bus—by unanimous written consent of its

board of directors, which at that time constituted Vazquez as sole director—passed a resolution

that stated: “RESOLVED, that Raul Galvez is designated as the Anti-Money Laundering

compliance officer within Tornado Money Transfers[.]” 3

            Galvez testified by affidavit that, from August 8, 2008 until October 1, 2010, Galvez

worked as comptroller of Tornado Bus and compliance officer of Tornado Money and, during

this period, Tornado Money paid Galvez $4,000.                           For 2008, Galvez received a W-2 from

Tornado Bus reflecting his compensation of $52,000 as well as a W-2 from Tornado Money

reflecting his compensation of $2,500. Galvez also testified by affidavit that he repeatedly

requested payment for his services as the compliance officer for Tornado Money, and that

Vazquez repeatedly promised that he would pay Galvez.

     2
       Vazquez and Vicente Vazquez signed the resolution as officers, although the heading indicated that the document was a “Board
Resolution[.]”
     3
         This language in the resolution was in bold.



                                                              –3–
            On July 24, 2010, Vazquez purported wrote a letter to “Raul Galvez Controller” stating: 4

                     Now that the company’s economic situation has improved somewhat, I
            will find a way to say thank[s] to you for your patience, and repay all salaries and
            bonus arrangement we made couple years ago, through Tornado Money Transfer
            [sic], and company has failed to pay since.

                       Thanks Raul for all the good work you have done.

                       Your friend,
                       /s/Juan Vazquez
                       Juan Vazquez

            In October 2010, Vazquez terminated Galvez’s employment with Tornado Bus. Galvez

claims that he was only paid $4,000 of the $71,600 that he was owed as compensation for his

work as Tornado Money’s compliance officer. Galvez contends that, as a result, the Tornado

Parties owe him $67,100 plus interest in unpaid compensation for his services as Tornado

Money’s compliance officer.

            Galvez sued Tornado Bus, and added Tornado Bus d/b/a Tornado Money and Vazquez

by amended petition. In the seventh and final amended petition, Galvez asserted claims against

the Tornado Parties for breach of contract, quantum meruit, promissory estoppel, unjust

enrichment, fraud, common law wage, account stated, and conspiracy to commit fraud. 5

Tornado Bus and Vazquez 6 moved for traditional summary judgment on Galvez’s breach of

contract, common law wage, and quantum meruit claims and moved for no-evidence summary

judgment on Galvez’s fraud, promissory estoppel, unjust enrichment, common law wage,

account stated, and conspiracy claims. The trial court granted the motion for summary judgment


     4
         Vazquez denied signing this document.
     5
       In his seventh amended petition, Galvez dropped his Sabine Pilot wrongful termination claim. The Tornado Parties sought and, after
Galvez filed his seventh amended petition, the trial court granted traditional summary judgment on the wrongful termination claim.
     6
       Although Galvez added Tornado Bus d/b/a Tornado Money Transfers by amended petition prior to the filing of the motion for summary
judgment, Tornado Bus and Vazquez moved for summary judgment. As the Tornado Parties argue in their brief, “[a]s a d/b/a of Tornado Bus,
Tornado Money has no legal existence independent from Tornado Bus.” We agree. See Kahn v. Imperial Airport, L.P., 308 S.W.3d 432, 438
(Tex. App.—Dallas 2010, no pet.) (“A DBA is no more than an assumed or trade name. And it is well-settled that a trade name has no legal
existence.”). As a result, we refer to the parties who filed the motion for summary judgment as the Tornado Parties.



                                                                 –4–
and dismissed Galvez’s claims. Galvez appeals, arguing, in issue one, that the trial court erred

by granting traditional summary judgment on his breach of contract and quantum meruit claims

and, in issues two and three, that the trial court erred by granting no-evidence summary judgment

on his fraud, unjust enrichment, and promissory estoppel claims. 7

                                                   STANDARD OF REVIEW

          We review a motion for summary judgment de novo. Travelers Ins. Co v. Joachim, 315
S.W.3d 860, 862 (Tex. 2010). When the trial court does not specify the basis for its ruling, we

must affirm a summary judgment if any of the grounds on which judgment is sought are

meritorious. Merriman v. XTO Energy, Inc., 407 S.W.3d 244, 248 (Tex. 2013).

          A party moving for traditional summary judgment must establish that no genuine issue of

material fact exists and that it is entitled to judgment as a matter of law. TEX. R. CIV. P. 166a(c);

Ysasaga v. Nationwide Mut. Ins. Co., 279 S.W.3d 858, 864 (Tex. App.—Dallas 2009, pet.

denied).      We review the evidence presented in the motion and response in the light most

favorable to the nonmovant, crediting evidence favorable to the nonmovant if reasonable jurors

could, and disregarding contrary evidence unless reasonable jurors could not. Mann Frankfort

Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009).

          We review no-evidence summary judgments under the same legal sufficiency standard as

directed verdicts. Merriman, 407 S.W.3d at 248. Under that standard, evidence is considered in

the light most favorable to the nonmovant, crediting evidence that a reasonable jury could credit

and disregarding contrary evidence and inferences unless a reasonable jury could not. Id. The

nonmovant has the burden to produce summary judgment evidence raising a genuine issue of




     7
       In his brief, Galvez does not challenge the grant of summary judgment on his Sabine Pilot wrongful termination, common law wage,
account stated, or conspiracy claims.



                                                                –5–
material fact as to each challenged element of its cause of action. TEX. R. CIV. P. 166a(i). A no-

evidence summary judgment is proper when

       (a) there is a complete absence of evidence of a vital fact, (b) the court is barred
       by rules of law or of evidence from giving weight to the only evidence offered to
       prove a vital fact, (c) the evidence offered to prove a vital fact is no more than a
       mere scintilla, or (d) the evidence conclusively establishes the opposite of the
       vital fact.

Merriman, 407 S.W.3d at 248.

                                     BREACH OF CONTRACT

       The elements of a breach of contract claim are (1) the existence of a valid contract, (2)

performance or tendered performance by the plaintiff, (3) breach of the contract by the

defendant, and (4) damages to the plaintiff resulting from that breach. Nat’l Health Res. Corp. v.

TBF Fin., LLC, 429 S.W.3d 125, 131 (Tex. App.—Dallas 2014, no pet.).

       In his first issue, Galvez argues that fact questions precluded summary judgment

regarding whether Galvez was paid all amounts owed to him under his contract with the Tornado

Parties and whether there was a meeting of the minds to establish an enforceable contract. He

also argues that the Tornado Parties did not seek summary judgment on the ground that there was

no contract and, even if they did, there were fact issues regarding the existence of a contract.

The Tornado Parties argue that the trial court properly granted summary judgment on Galvez’s

breach of contract claim because there was no written agreement between Galvez and Tornado

Bus and Galvez’s testimony established that there was no meeting of the minds on the material

terms of an alleged contract. Because our conclusion that there was not an enforceable contract

is determinative, we address that argument first.




                                               –6–
                                                                   Analysis

Galvez’s Claim that Lack of an Enforceable Contract Was Not Raised in the Summary
Judgment Motion

           Galvez contends that, because the Tornado Parties did not argue in their summary

judgment motion that there was no enforceable contract, the Tornado Parties may not argue this

on appeal. The Tornado Parties argue that they did argue this in their summary judgment motion

stating: “Tornado Bus Company disputes that [sic] enforceability of the Resolution as a written

contract.”

           The Tornado Parties cite Stringer v. Grayson Bus Computers, Inc., No. 05-04-00822-CV,

2005 WL 906136, at *2 (Tex. App.—Dallas Apr. 20, 2005, no pet.) (mem. op.), and Gehan

Homes, Ltd. v. Employers Mutual Casualty Co., 146 S.W.3d 833, 845 (Tex. App.—Dallas 2004,

pet. denied), in which this Court stated: “A movant is not required to specifically describe how

evidence in support of the motion justifies a summary judgment; merely identifying a theory of

liability or defense will suffice.” 8 Galvez argues that Garcia v. South Texas Security & Alarm

Co., which is cited in Gehan to support the proposition the Tornado Parties argue, is different

from this case and supports his position. 911 S.W.2d 483, 485 (Tex. App.—Corpus Christi

1995, no writ). 9 And Galvez quotes from McConnell v. Southside Independent School District

for the proposition that “a motion for summary judgment must itself expressly present the


     8
        In Stringer—an age discrimination suit—this Court ruled that the following sentence “articulated a clear theory of defense”: “Under the
traditional summary judgment motion . . . Plaintiff must produce evidence that would at least create an issue of triable fact that GBC’s stated
reason [for terminating Stringer] is pretextual, and that GBC actually fired Plaintiff due to his age.” 2005 WL 906136, at *2.

      In Gehan, the insurance company appellees did present the grounds but did not present arguments or authorities concerning two insurance
exclusions in their motions for summary judgment to establish that the policy exclusions applied to the insured’s claims, which would preclude
their duty to defend. 146 S.W.3d at 845. The insured argued that, because of the insurers’ lack of argument and authorities concerning these two
exclusions at trial and on appeal, we should not consider the two exclusions on appeal. Id. This Court concluded, citing other authority, that a
movant “merely” needs to identify a theory of liability or defense and is not required to specifically describe how the evidence supporting the
motion justifies summary judgment. Id.
     9
        In Garcia, the court concluded that the following sentence met the requirements of rule 166a(c) for a motion for summary judgment to
state the specific grounds therefor: “Plaintiffs have shown no legal duty that these Defendants owed to Plaintiffs and there is no causal connection
between the Defendants’ conduct and the damages suffered by the Plaintiffs.” 911 S.W.2d at 485. Galvez argues that in this case, in contrast,
“nowhere in its Motions for Summary Judgment did Tornado argue it was entitled to summary judgment on the grounds that there was no written
contract between the parties.”



                                                                       –7–
grounds upon which it is made” and a “motion must stand or fall on the grounds expressly

presented in the motion.” 858 S.W.2d 337, 341 (Tex. 1993).

       In the “Summary of Argument” of their motion for summary judgment, the Tornado

Parties stated, “Tornado Bus Company asserts that the Resolution is not an enforceable

agreement[.]” The motion also stated:

               Tornado Bus Company disputes that [sic] enforceability of the Resolution
       as a written contract. [Footnote omitted.] See[,] e.g.[,] Schindler v. Baumann,
       272 S.W.3d 793, 796 (Tex. App.—Dallas 2008, no pet.) (affirming summary
       judgment on breach of contract claim because declaration did not purport to create
       a contract between the parties).

Consequently, we conclude that the Tornado Parties’ motion for summary judgment identified

their defense that there was no enforceable contract. See Stringer, 2005 WL 906136, at *2;

Gehan, 146 S.W.3d at 845; see also Conquistador Petroleum, Inc. v. Chatham, 899 S.W.2d 439,

442 (Tex. App.—Eastland 1995, writ denied) (concluding motion for summary judgment stating

a party “moves for summary judgment against [the other party] on the affirmative defense of

unenforceability pursuant to the Rule Against Perpetuities” “sufficiently set forth the ground

upon which summary judgment was sought”).

Galvez’s Claim that He Raised Fact Issues Regarding Whether There Was a Contract

       Galvez also argues that fact issues concerning “the existence of a valid written contract

between Tornado and Galvez” precluded summary judgment. Galvez contends that the August

2008 board resolution, the January 2010 board resolution, and Vazquez’s July 2010 letter to

Galvez “clearly state Tornado would pay Galvez additional compensation to serve as Tornado

Money’s Compliance Officer.”      Galvez argues that he was not required to have a written

memorandum to create “a written contract, but merely to furnish written evidence, signed by the

party to be charged, of the obligation to be enforced against him[,]” that the document need not

be called a “contract[,]” and that the “writing may consist” of “a combination of documents” and

                                              –8–
“does not need to contain all of the stipulations on which the parties have agreed.” Galvez

quotes and relies upon Joiner v. Elrod, 716 S.W.2d 606, 609 (Tex. App.—Corpus Christi 1986,

no writ). But in Joiner, the court’s statements were made in the context of deciding whether an

agreement for the sale of land met the requirements of the statute of frauds—an issue not before

us here. Id.

       In addition, Galvez quotes from Anderton v. Schiller, in which this Court stated:

               An agreement is enforceable if it is complete within itself in every
       material detail, and . . . contains all of the essential elements of the agreement.
       The intent of the parties to be bound is an essential element of an enforceable
       contract, and is generally a question of fact. However, where that intent is clear
       and unambiguous on the face of the agreement, it may be determined as a matter
       of law.

               A contract must be sufficiently definite in its terms so that a court can
       understand what the promisor undertook. If an alleged agreement is so indefinite
       as to make it impossible for a court to fix the legal obligations and liabilities of
       the parties, it cannot constitute an enforceable contract.

154 S.W.3d 928, 932 (Tex. App.—Dallas 2005, no pet.) (citations and internal quotation marks

omitted). Unlike the present case, in Anderton, it was “uncontroverted that the parties signed a

settlement agreement and intended to be bound by it.” Id. at 933.

       Galvez also argues that the Tornado Parties “fail[] to account” for numerous cases

“recognizing both unilateral and bilateral contracts under similar circumstances.” Galvez argues

that the “most important” of these is Vanegas v. American Energy Services, 302 S.W.3d 299,

300–304 (Tex. 2009). In Vanegas, the supreme court concluded that an employer’s alleged

promise to pay five percent of the proceeds from the sale or merger of the company to employees

who remained employed with the company at the time of the sale or merger was enforceable. Id.

at 300, 303. The court stated that “continuing their employment with the company until it was

sold constituted performance” by the employees under the unilateral contract represented by the

promise and made the promise enforceable, even if the promise may have been illusory at the

                                               –9–
time that it was made. Id. at 300. But Vanegas is distinguishable. As discussed below, the

determinative issue here is whether Galvez raised a fact issue concerning the existence of an

enforceable contract based on the evidence he presented—including the 2008 resolution, the

2010 resolution, and the letter from Vazquez to Galvez—not whether Galvez’s claimed

performance made any alleged promise to pay him for his services as compliance officer

enforceable.

       Instead, the Tornado Parties argue that there was no contract between any of the Tornado

Parties and Galvez and, as a result, Galvez’s breach of contract claim fails as a matter of law.

The Tornado Parties contend that the “crux” of Galvez’s breach of contract argument is that the

August 2008 board resolution set out the terms of the contract and created a contract. They

argue that, in order for the 2008 resolution to constitute legally sufficient evidence to support a

breach of contract claim, Galvez must show that the resolution either created a contract between

Galvez and Tornado Bus or that it vested Galvez with the right to sue to enforce the resolution.

The Tornado Parties argue that the 2008 resolution did not create a contract between Galvez and

Tornado Bus or any of the Tornado Parties because the 2008 resolution was not between Galvez

and Tornado Bus, Galvez was not a signatory, the 2008 resolution did not refer to a contract

between Galvez and Tornado Bus, and it did not convey to Galvez any right to enforce the

resolution.

       In addition, the Tornado Parties claim that the other two documents on which Galvez

relies—the January 2010 board resolution and Vazquez’s July 2010 letter to Galvez—likewise

do not create a fact issue as to whether a contract existed. The Tornado Parties argue that the

January 2010 board resolution designated Galvez as Tornado Money’s compliance officer, which

the Tornado Parties do not dispute, but did not indicate that Tornado Bus would pay Galvez

additional compensation for his duties as compliance officer. The Tornado Parties also contend

                                              –10–
that, although Vazquez’s July 2010 letter to Galvez referred to “salaries and bonus

arrangement[,]” it did not “provide any insight” concerning what the alleged arrangement was

nor did it mention the August 2008 board resolution. The Tornado Parties argue that, as a result,

the letter “sheds no light on the alleged contract[.]”

       We conclude that Galvez did not raise a fact issue concerning the existence of an

enforceable contract. “A board resolution does not, in and of itself, create vested contractual

rights.” S & A Marinas, Inc. v. Leonard Marine Corp., 875 S.W.2d 766, 770 (Tex. App.—

Austin 1994, writ denied). In Turner v. Joshua Independent School District, a school board

passed a resolution extending the term of employment of a school principal for one year, voting

“to hire Charlie Turner for one year[.]” 583 S.W.2d 939, 942 (Tex. Civ. App.—Waco 1979, no

writ). The resolution did not direct the superintendent or any other person to communicate the

offer to Turner or discuss possible contract terms with Turner. Id. A week later, the school

board rescinded its action and resolved not to extend Turner’s contract. Id. at 941–42. The court

concluded that the “Board’s action on March 6 [when it passed the resolution] could not result in

a contract without an authorized communication of the action to appellant or some clear

unequivocal action on appellant’s part.” Id. at 942. The court noted that the superintendent

communicated to Turner that he had been rehired, but that appellant did not ask the

superintendent “to notify the Board he accepted” and “appellant’s casual conversation” with a

board member “did not result in the making of a contract.” Id. As a result, the court concluded

that the trial court’s findings and conclusion “that no contract existed are correct.” Id.

       In contrast, the court in Wiberg v. Gulf Coast Land & Development Co. considered

whether board of directors resolutions that provided that Wiberg and another director, Chase, “be

given a contract of employment, whether by a management-type contract or otherwise” created a

contract. 360 S.W.2d 563, 566 (Tex. Civ. App.—Beaumont 1962, writ ref’d n.r.e.). Wiberg was

                                                –11–
a member of the board and approved the resolutions. Id. at 562. At the board meeting, “it was

decided” that Wiberg and Chase would undertake “a successful completion of the stock sales

program” for the corporation. Id. at 564. The board passed the resolution providing that both

Wiberg and Chase “be given a contract of employment” for one year, renewable for four

additional years, “in consideration of their devoting their entire time” to the corporation. Id. The

resolution stated that their compensation would be seven and a half percent to Wiberg and seven

and a half percent to Chase of the total sales price of the company’s stock sold during the

previous two week period. Id. at 564–65. The board meeting minutes reflected discussion of

their compensation arrangement. Id. at 565. The stockholders, including Wiberg and Chase,

approved the minutes of the board meeting, which included the resolutions, the next day. Id.

The court concluded that the “actual dealings and conduct of the parties” were “sufficient to

make the contract enforceable.” Id. at 567. The court noted that all of the company’s directors,

officers, and employees “acted upon and treated the stock sales program set forth in the

resolutions as the contract for over two years.” Id. The company obtained “[g]reat sums of

money” and “commissions [were] paid every two weeks for stock sales of this period.” Id. In

addition, an application for registration of securities with the secretary of state that legal counsel

for the company prepared set forth the commissions. Id. The court concluded that “[b]y

common consent and actual dealings, all parties recognized the resolutions passed as the contract

itself, and their practical construction should be upheld.” Id.

       The present case is distinguishable from Wiberg and more closely resembles Turner.

Although the 2008 Tornado Bus board resolution appointed Galvez as compliance officer and

stated, “establishing a weekly salary in the amount of US$550.00, for Raul Galvez as

Compliance Officer and pay an annual bonus of US$5,000.00, starting on December 31, 2008[,]”

there was no “common consent” or “actual dealings” as in Wiberg that demonstrated that “all

                                                –12–
parties recognized the resolutions passed as [a] contract itself[.]” Id. In Wiberg, “commissions

[were] paid every two weeks for stock sales”—although Wiberg complained that he had not

received all commissions that he had earned. Id. at 565, 567. In this case, the record reflects that

Galvez was not paid a weekly salary or an annual bonus as stated in the resolution. Galvez

testified by affidavit that, during the period of August 8, 2008 to October 1, 2010, Tornado

Money paid him $4,000 and a W-2 tax form in the record reflects that Tornado Money paid

Galvez $2,500 in 2008. 10 But the record does not reflect what Galvez was paid $2,500 to do, nor

does it show whether these payments are part of what is referred to in the 2008 resolution

“starting on December 31, 2008.” Instead, like Turner, Tornado Bus allegedly passed the 2008

resolution, but did not take “some clear unequivocal action” to implement the resolution.

Turner, 583 S.W.2d at 942.

          The reasoning of S & A Marinas, Inc. is also persuasive in this case. The dispositive

issue in S & A was whether a resolution passed by the board of the Lower Colorado River

Authority (LCRA) authorizing the staff of the LCRA to negotiate and execute a lease with S & A

Marinas, Inc., a marina operator, “constituted a contract” between LCRA and S & A. 875
S.W.2d at 768. The court concluded that the resolution was not a contract as a matter of law

because the resolution contemplated “further staff action before contractual relations [were]

finalized.” Id. The resolution “RESOLVED that the General [M]anager, or his designee, be and

hereby is, authorized to negotiate and execute a fifteen (15) year lease of 9.735 acres, LCRA

Tract TS-6, Travis County, to S & A Marinas, Inc. (dba Hurst Harbor Marina) for the continued

use and expansion of a commercial marina as recommended in Agenda Item 17[.]” Id. at 768

n.4. The following paragraph of the resolution provided: “FURTHER RESOLVED that the


     10
       The record also contains pay stubs for Galvez from Tornado Bus Company d/b/a Tornado Money Transfers for portions of November
and December 2008 reflecting compensation of $2,000.



                                                              –13–
General Manager, officers, and staff be, and they hereby are, authorized and directed to do all

things necessary and proper to carry out the terms and purposes of these resolutions.” Id. The

court concluded that the resolution was an “unambiguous grant of authority” to the staff to

negotiate and execute a contract, but the staff was not ordered to do so. Id. at 769. The court

noted that the verb “directed” was in the second paragraph, which was mandatory language

requiring the staff to take action to carry out the resolution, and that this mandatory language was

not in the first paragraph. The court concluded that the resolution “does not express the LCRA’s

intent to be bound and is not open to the interpretation that it creates a binding contract.” Id.

       Similarly, in this case, the 2008 board resolution stated, “RESOLVED, that Raul Galvez

is hereby appointed Compliance Officer to Tornado Bus Company (DBA) Tornado Money

Transfers and shall further provide a report on his performances to the Finance Committee of this

Board” and “RESOLVED, establishing a weekly salary in the amount of US$550.00, for Raul

Galvez as Compliance Officer and pay an annual bonus of US$5,000.00, starting on December

31, 2008.” Then the following paragraph provided, “RESOLVED FURTHER, that the officers

of Tornado Bus Company (DBA) Tornado Money Transfers are, and each acting alone is, hereby

authorized and directed to take such further action as may be necessary, appropriate or advisable

to implement this resolution and amendment and any such prior actions are hereby ratified[.]”

The resolution states that it is “establishing” Galvez’s compensation as compliance officer, and

the next paragraph provides that the officers of Tornado Bus d/b/a Tornado Money are

“authorized and directed” to take further action “to implement this resolution[.]” Like the

resolution in S & A, the 2008 resolution in this case contemplated “further . . . action before

contractual relations [were] finalized” and did not create a contract. See id. at 768.

       Galvez also contends that the January 2010 Tornado Bus board resolution resolving “that

Raul Galvez is designated as the Anti-Money Laundering compliance officer within Tornado

                                                –14–
Money Transfers” and the July 24, 2010 letter by Vazquez to “Raul Galvez Controller” referring

to “salaries and bonus arrangement we made couple years ago” together with the 2008 board

resolution constitute an enforceable contract. Although the January 2010 resolution designated

Galvez as Tornado Money’s compliance officer, it did not mention compensation for his services

as compliance officer—the point of contention here. And although Vazquez’s letter mentioned

“salaries and bonus arrangement[,]” the letter did not specify what the salary and bonus

arrangement were. See Anderton, 154 S.W.3d at 932 (stating an enforceable agreement is

“complete within itself in every material detail, and . . . contains all of the essential elements of

the agreement” (quoting Padilla v. LaFrance, 907 S.W.2d 454, 460 (Tex. 1995))).

       We conclude that Galvez did not raise a genuine issue of material fact regarding whether

there was a contract between the Tornado Parties and Galvez to pay Galvez additional

compensation to serve as Tornado Money’s compliance officer. Because of this conclusion, we

do not address Galvez’s other arguments concerning his breach of contract claim. TEX. R. CIV.

P. 47.1. We conclude that summary judgment was proper on Galvez’s breach of contract claim.

We overrule the portion of Galvez’s first issue concerning his breach of contract claim.

                                        QUANTUM MERUIT

       Galvez also argues in his first issue that traditional summary judgment on his quantum

meruit claim was improper because he raised genuine issues of material fact on that claim. We

disagree.

       Quantum meruit is an equitable remedy that “is based upon the promise implied by law to

pay for beneficial services rendered and knowingly accepted.” In re Kellogg Brown & Root,

Inc., 166 S.W.3d 732, 740 (Tex. 2005) (quoting Vortt Exploration Co., Inc. v. Chevron U.S.A.,

Inc., 787 S.W.2d 942, 944 (Tex. 1990)). The claim does not arise out of, and is independent of, a

contract. Vortt, 787 S.W.2d at 944. A party may recover in quantum meruit when nonpayment

                                               –15–
for the services the party rendered would “result in an unjust enrichment to the party benefited by

the work.” Id. (quoting City of Ingleside v. Stewart, 554 S.W.2d 939, 943 (Tex. Civ. App.—

Corpus Christi 1977, writ ref’d n.r.e.)). To recover under quantum meruit, a claimant must prove

that: (1) valuable services were rendered or materials furnished; (2) for the person sought to be

charged; (3) which services and materials were accepted by the person sought to be charged,

used and enjoyed by him; (4) under such circumstances as reasonably notified the person sought

to be charged that the plaintiff in performing such services was expecting to be paid by the

person sought to be charged. Id.

           Galvez argues that the Tornado Parties incorrectly contend that “Galvez was paid all

amounts owed to him.” Galvez contends that there was “ample evidence” for a jury to find

“there was agreement” to pay Galvez “over and above” what Tornado Bus paid Galvez for

serving as Tornado Bus’s comptroller and that the Tornado Parties did not pay Galvez as

promised. Galvez argues that he did not sue to claim that he was not paid for serving as Tornado

Bus’s comptroller, but rather he sued in quantum meruit because Tornado Bus “reneged” on its

agreement to pay him for his service as Tornado Money’s compliance officer.

           The Tornado Parties argue that the trial court properly granted summary judgment on

Galvez’s quantum meruit claim because Galvez was paid a salary during the period in which he

alleges that he was owed additional compensation and Galvez introduced no evidence that the

salary was not reasonable compensation for the services that he rendered. 11 The Tornado Parties

argue that, as a result, there was no genuine issue of material fact concerning whether the salary

that Galvez received during his employment with Tornado Bus was reasonable value for the

services he rendered as the compliance officer for Tornado Money. The Tornado Parties also

     11
         The Tornado Parties allege that they made this argument below as grounds for summary judgment and that Galvez’s contention that the
Tornado Parties “argued only that Galvez was paid all amounts owed to him” is not correct. The record reflects that the Tornado Parties did state
this argument in their motion for summary judgment.



                                                                    –16–
argue that they were entitled to summary judgment because they paid Galvez more than the

amount Galvez stated in response to interrogatories was the reasonable value of his services and

he did not create a fact issue on the element of damages.

       “A party must introduce evidence on the correct measure of damages to recover on

quantum meruit, which is the reasonable value of work performed and the materials furnished.”

LTS Grp., Inc. v. Woodcrest Capital, L.L.C., 222 S.W.3d 918, 920–21 (Tex. App.—Dallas 2007,

no pet.). The Tornado Parties contend that Sullivan v. Leor Energy, LLC, 600 F.3d 542, 549–50

(5th Cir. 2010), is directly on point. In Sullivan, a former chief executive officer of a corporation

asserted a quantum meruit claim under Texas law against his former employer, arguing that he

was not “fully compensated” for his services. Id. at 550. Sullivan acknowledged that he had

received a salary, but claimed that he was entitled to additional compensation under the terms of

an unsigned employment contract. The court stated, “Sullivan is essentially arguing that he was

not ‘fully compensated’ since he did not receive the salary and the additional compensation set

forth in the unsigned employment contract.” But the court concluded that “quantum meruit

cannot be used to enforce the terms of an unsigned draft of a contract, and Sullivan has alleged

no facts showing that the salary was not the ‘reasonable value’ for the services he rendered.” Id.

       Galvez claims that the summary judgment evidence he produced “render[s] Sullivan

irrelevant here.” He argues that this includes summary judgment evidence establishing that

(1) Vazquez asked Galvez to serve as Tornado Money’s compliance officer, (2) Galvez told

Vazquez that serving as compliance officer would require additional work on his part, and

(3) Vazquez suggested additional compensation for Galvez to serve as compliance officer, and

set the compensation at $550 per week and an annual bonus of $5,000.

       But we agree with the Tornado Parties and the reasoning under analogous facts in

Sullivan that Galvez cannot employ quantum meruit in this case to enforce resolutions that we

                                               –17–
conclude did not create an enforceable contract and that Galvez “has alleged no facts showing

that the salary” he received “was not the ‘reasonable value’ for the services he rendered.” See id.

In addition, evidence in the summary judgment record reflects that others received no

compensation for serving as compliance officer of Tornado Money. We conclude that summary

judgment was proper on Galvez’s quantum meruit claim. 12 We overrule the portion of Galvez’s

first issue concerning his quantum meruit claim.

                                                                   FRAUD

          Galvez argues in his second issue that the trial court erred in granting no-evidence

summary judgment on Galvez’s fraud claim because the summary judgment evidence

established a genuine issue of material fact on each element of fraud. The elements of a fraud

cause of action are: (1) a material misrepresentation was made, (2) the representation was false,

(3) at the time the representation was made, the speaker knew it was false or made it recklessly

without any knowledge of the truth and as a positive assertion, (4) the speaker made the

representation with the intent that the other party should act upon it, (5) the party acted in

reliance on the representation, and (6) the party suffered injury as a result. Italian Cowboy

Partners, Ltd. v. Prudential Ins. Co. of Am., 341 S.W.3d 323, 337 (Tex. 2011). Because the trial

court did not specify the basis for its grant of no-evidence summary judgment on Galvez’s fraud

claim, we must affirm the summary judgment if any of the grounds on which judgment were

sought were meritorious. Merriman, 407 S.W.3d at 248.

          Galvez argues that he raised issues of fact on his fraud claim, including that Vazquez

asked Galvez to serve as Tornado Money’s compliance officer, that Vazquez proposed to pay

Galvez additional compensation to perform his duties as compliance officer, that—when Galvez

asked Vazquez about his not receiving the allegedly agreed compensation—Vazquez stated he

   12
        Given our resolution of this issue, it is not necessary for us to consider Galvez’s other arguments concerning his quantum meruit claim.



                                                                     –18–
would pay Galvez the agreed amounts, although he might need to “catch up” on payments in the

future when Tornado Bus and Tornado Money were in a better financial position. But we agree

with the Tornado Parties that Galvez has provided no evidence raising an issue of fact that, when

Vazquez allegedly promised Galvez that he would pay him additional compensation for his work

as Tornado Money’s compliance officer, Vazquez knew the representation was false or made it

recklessly without any knowledge of its truth. See Italian Cowboy, 341 S.W.3d at 337.

         We conclude that the trial court did not err in granting no-evidence summary judgment

on Galvez’s fraud claim. We overrule the portion of Galvez’s second issue concerning his fraud

claim.

                       UNJUST ENRICHMENT AND PROMISSORY ESTOPPEL

         In his second and third issues, Galvez argues that the trial court erred in granting no-

evidence summary judgment on his unjust enrichment and promissory estoppel claims. Because

the trial court did not specify its grounds for granting summary judgment, we must affirm the

summary judgment if any of the grounds on which judgment were sought were meritorious.

Merriman, 407 S.W.3d at 248.

Unjust Enrichment

         Galvez argues that “numerous courts have recognized unjust enrichment as a separate

cause of action” or a viable theory of recovery, and that the supreme court recognizes that a two-

year statute of limitations applies to unjust enrichment claims. See Elledge v. Friberg-Cooper

Water Supply Corp., 240 S.W.3d 869, 869 (Tex. 2007) (referring to suit “seeking restitution

under an unjust enrichment theory”). “This Court has held that unjust enrichment is not an

independent cause of action.” Richardson Hosp. Auth. v. Duru, 387 S.W.3d 109, 114 (Tex.

App.—Dallas 2012, no pet.). The term unjust enrichment instead “characterizes the result of a

failure to make restitution of benefits either wrongfully or passively received under

                                              –19–
circumstances which give rise to an implied or quasi-contractual obligation to repay.” Walker v.

Cotter Props., Inc., 181 S.W.3d 895, 900 (Tex. App.—Dallas 2006, no pet.).              The unjust

enrichment doctrine applies principles of restitution to disputes in which no contract exists and is

based on the equitable principle that one who receives benefits that would be unjust to retain

should make restitution of those benefits. Richardson Hosp. Auth., 387 S.W.3d at 114. Because

there is not an independent cause of action for unjust enrichment, the trial court did not err in

granting no-evidence summary judgment on Galvez’s unjust enrichment claim.

Promissory Estoppel

       The elements of promissory estoppel are (1) a promise, (2) foreseeability of reliance

thereon by the promisor, and (3) substantial detrimental reliance by the promisee. Trevino &

Assocs. Mech., L.P. v. Frost Nat’l Bank, 400 S.W.3d 139, 146 (Tex. App.—Dallas 2013, no pet.)

(citing English v. Fischer, 660 S.W.2d 521, 524 (Tex. 1983)). Galvez argues that promissory

estoppel “is an alternative theory of recovery when there is no valid and enforceable contract”

and that it has “been a recognized cause of action in Texas for decades.” But Galvez cites

authorities that do not concern at-will employment. See, e.g., Wheeler v. White, 398 S.W.2d 93,

94, 97 (Tex. 1965) (promissory estoppel valid claim for detrimental reliance damages in

connection with promise to secure a commercial loan or provide money). The Tornado Parties

argue that the trial court properly granted summary judgment on the promissory estoppel claim

because Galvez, as an at-will employee, could not have detrimentally relied upon the Tornado

Parties’ promise of employment for a specific period or for a certain compensation because the

Tornado Parties could terminate the employment relationship for any reason and at any time.

We agree. “A promise to provide employment which is subject to termination at any time or for

any reason does not provide any assurances about the employer’s future conduct, and does not

provide a basis for detrimental reliance as a matter of law.” Collins v. Allied Pharmacy Mgmt.,

                                               –20–
Inc., 871 S.W.2d 929, 937 (Tex. App.—Houston [14th] 1994, no writ). Galvez contends that the

Tornado Parties’ argument concerning Galvez’s at-will employment status is not relevant here,

because Galvez’s promissory estoppel claim does not concern benefits that he would have earned

if his at-will employment was extended but rather concerns the promised payment for the work

that Galvez had already performed.         The authority that Galvez relies upon—Vanegas v.

American Energy Services—does not apply as Vanegas did not involve a promissory estoppel

claim. 302 S.W.3d at 303 (determining whether an enforceable unilateral contract existed

between an employer and employees). We conclude that the trial court properly granted no-

evidence summary judgment on Galvez’s promissory estoppel claim.

         We overrule the portions of Galvez’s second issue and Galvez’s third issue concerning

his unjust enrichment and promissory estoppel claims.

                                           CONCLUSION

         We overrule Galvez’s issues and affirm the trial court’s judgment.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE

130993F.P05




                                               –21–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

RAUL GALVEZ, Appellant                               On Appeal from the 160th Judicial District
                                                     Court, Dallas County, Texas
No. 05-13-00993-CV         V.                        Trial Court Cause No. DC-11-15700.
                                                     Opinion delivered by Justice Lang-Miers,
TORNADO BUS COMPANY, TORNADO                         Justices Francis and Lang participating.
BUS COMPANY D/B/A TORNADO
MONEY TRANSFERS, AND JUAN
VAZQUEZ, Appellees

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellees TORNADO BUS COMPANY, TORNADO BUS
COMPANY D/B/A TORNADO MONEY TRANSFERS, AND JUAN VAZQUEZ recover their
costs of this appeal from appellant RAUL GALVEZ.


Judgment entered this 15th day of April, 2015.




                                              –22–